—Judgment, Supreme Court, Bronx County (Joseph A. Cerbone, J.), rendered July 9, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
*118There is no merit to defendant’s contention that the People failed to disprove that he acted as an agent of the undercover officer in this buy and bust transaction. Viewing the evidence in a light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), a rational jury could have found that defendant was a seller and not "merely a purchaser doing a favor for a friend” (People v Lam Lek Chong; 45 NY2d 64, 74, cert denied 439 US 935; see, People v Simpson, 85 AD2d 306, 310, citing People v Gonzales, 66 AD2d 828). Concur—Murphy, P. J., Carro, Asch, Nardelli and Williams, JJ.